     Case 2:19-cv-00236 Document 475 Filed 06/11/20 Page 1 of 1 PageID #: 4977



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          CHARLESTON DIVISION


DON BLANKENSHIP,

        Plaintiff,

v.                                               Civil Action No. 2:19-cv-00236

FOX NEWS NETWORK LLC, et al.,

        Defendants.


                                         ORDER

        For reasons appearing to the Court, it is hereby ORDERED that this matter be

transferred to Rory L. Perry, II, Clerk of the Court, for reassignment to another Magistrate

Judge. The Court is directed to transmit a copy of this Order to counsel of record and any

unrepresented party.

        Enter: June 11, 2020
